DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application makes reference to or appears to claim subject matter disclosed in Application No. 15/932,942, filed 5/24/18. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c)  or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with  37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under  35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. 119(e), 120, 121, 365(c), and 386(c). A benefit claim filed after the required time period may be accepted if it is accompanied by a grantable petition to accept an unintentionally delayed benefit claim under 35 U.S.C. 119(e)  (see 37 CFR 1.78(c)) or under  35 U.S.C. 120, 121, 365(c), or 386(c) (see 37 CFR 1.78(e)). The petition must be accompanied by (1) the reference required by 35 U.S.C. 120 or 119(e) and by 37 CFR 1.78 to the prior application (unless previously submitted), (2) the petition fee under 37 CFR 1.17(m), and (3) a statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78 and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. The petition should be addressed to: Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.
If the reference to the prior application was previously submitted within the time period set forth in  37 CFR 1.78  but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under  37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with  37 CFR 1.78  by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.
Specifically, the applicant attempts to claim priority in the title as a CIP of 15/932,942 and again in the specification as a CIP of 15/932,924. First, the title is improper as currently written and should remove reference to the parent case. Second, the application number in the specification is transposed from the correct priority number and appears as though it should read 15/932,942; however, correction is required. Furthermore, there is no continuity in file wrapper of the case. Nonetheless, the Examiner will treat the claims as though priority has been granted. Correction of priority is required or the previous application, 15/932,942, becomes relevant prior art as an anticipatory reference if no correction is made.
The following title is suggested: Tail Piece of Remote Delivery Device 

Claim Rejections - 35 USC § 112
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the limitation of axial expansion caused by a crimping operation is indefinite. As best understood by the Examiner, a crimping operation would impart a radial compression to secure the tubular body to the tail piece. Furthermore, it is not clear how the tubular body expands axially at all. Clarifying language should define an axis and direction of expansion or compression with respect to the axis as well as how any operations or outside forces would cause the two components to react with respect to one another and the defined axis. The claims will be examined as best understood by the examiner and where claimed structure appears to be met by the prior art, the corresponding function will be treated as met as well until clarification is made to the claims. 
Any unspecified claim is rejected as being dependent on a rejected base claim.
In view of the indefinite issues the claims will be examined as best understood by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 15/932,942. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader in scope by merely omitting some of the structural details of the claims of the parent application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Applicant admitted prior art, AAPA, in view of Morris, US Patent Publication No. 2003/004538.
Regarding claim 1, AAPA discloses a remote delivery device comprising a tail piece and a tubular body rigidly crimped onto said tail piece (shown in figures 5A-5C and disclosed in [0002-0007] and the rear-most tubular body edge contacting the shoulder 410; however, said tail piece having a plurality of radially extending spaced-apart protrusions abutting and in contact with the tubular body edge.  Nonetheless, Morris teaches a projectile which has a stop surface, similar to 410 of AAPA, and the stop surface having a plurality of stop members 301 radially spaced as best shown in figures 1 and 3 for example, which serve a similar purpose to the single stop member of the AAPA to prevent one tubular element from moving beyond a particular point and providing a seating surface.
Thus it would have been obvious to one ordinary skill in the art at the time the invention was effectively filed to modify the AAPA tubular member to have a plurality of spaced apart projections as stop members similar to that as taught by Morris since the structure of Morris is used in a similar manner and substituting a known structure in the art would have been obvious to try and would have provided predictable results such as a reduced weight of the projectile while maintaining the function of the AAPA structure. Furthermore, modifying the AAPA shoulder to be similar to that of Morris would have been obvious for any number of other reasons including, but not limited to, ease of manufacture, clocking features for easier assembly and more reliable performance, etc.

Regarding claim 2, AAPA as modified by Morris further discloses the claimed structure of claim 1 and the limitations of claim 2 recite a function or relationship of the two components that, in view of the 112 indefiniteness rejection and best understanding of the Examiner, the prior art combination of the AAPA and Morris meets. The combination discloses a connection which has a plurality of spaced apart protrusions which meet the rear end of a tubular member and therefore would function or behave in the same manner as the claimed invention as best understood by the Examiner. 

Regarding claim 3, AAPA as modified by Morris further discloses the claimed invention with the plurality of stop members as taught by Morris; however, the combination does not specifically disclose the stop members extending around about 50% of the circumferential surface. Nonetheless, it would have been obvious to one of ordinary skill in the art at the time the inventio was effectively filed to modify the relative portion of the circumference occupied by the tail piece to be, for example, about 50% of the total circumference since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. Gardner v. TEC Syst, inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). cert. denied, 469 US. 830, 225 SPO 232 (1984).
Regarding claim 4, AAPA as modified by Morris discloses the claimed invention with a plurality of protrusions but does not specifically disclose four evenly spaced protrusions. Nonetheless, Morris further teaches that one or more stop members can be used [0046], but fails to explicitly teach four separated stop members and fails to explicitly teach that each stop member extend 45 radial degrees symmetrically around the tail piece. Nonetheless, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the number of stop member, for example said stop members comprise four spaced apart stop members, and the relative degree of the extension of the stop members, for example, each stop member extending 45 radial degrees symmetrically around said tubular tail piece, since it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner vy. TEC Syst., Inc., 725 F.2d 1338, 220 USPO 777 (Fed. Cir. 1984}, cert. denied, 469 U.S. 830, 225 SPQ 232 (1984).
Regarding claim 5, AAPA as modified by Morris discloses the claimed invention including that the stop members extend around only a portion of the circumferential surface of the tail piece, but the combination does not specifically disclose or teach that the portion is between 30% and 70%. Nonetheless, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the relative portion of the circumference occupied by the tail piece to be, for example, between 30% and 70% of the total circumference, since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEG Syst, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cart. denied, 469 US. 830, 225 SPO 232 (1984).
Regarding claim 6, AAPA in view of Morris discloses said main body is formed of aluminum (AAPA [0005])
Regarding claim 7, AAPA as modified by Morris further discloses said tail piece is formed of formed of plastic resin (AAPA [0003])
Regarding claim 8, the claim appears to be a combination of claims 1 and 3 or, because of the dependency of claim 3 on claim 1, claim 8 is essentially rejected as in claim 3 above. For example, the structure and rationale for combining is disclosed and taught in the rejection of claim 1 above and the obviousness rationale taught in the rejection of claim 3 above. The rejections are omitted herein for the sake of brevity.
Regarding claim 9, the structure is disclosed and taught in the rejection of claim 1 above. Specifically regarding the functional capability of “allowing the crimping to occur at a wider range of crimp lengths without significant product failure,” the structure disclosed and taught by the prior art meets the claim limitations and is therefore capable of “allowing” for crimping at a variety of crimp lengths as best understood by the Examiner. Furthermore, it has been held that the recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations. Ex parte Masham, 2 USPQ2d (1987). 

Regarding claim 10, AAPA as modified by Morris discloses the claimed invention except for the specific crimp lengths ranges. Nonetheless, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify or define the crimp lengths that the AAPA as modified by Morris can accommodate and what is optimal, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is provided on form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK R MORGAN whose telephone number is (571)272-6352. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 5712726874. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DERRICK R MORGAN/Primary Examiner, Art Unit 3641